 In the Matterof,OAKESANDBURGERCo.andUNITED STEELWORKERS OFAMERICA, CIOCase No. 3-B-662.-Decided October 26, 191y3Mr. Charles R. Diebold,of Buffalo, N. Y., for the Company.Mr. Ray McLaughlin,of Dunkirk, N. Y., for the Union.Miss Olive N. Barton,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon petition duly filed by the United Steelworkers of America,CIO, herein called the Union, alleging that a question affecting com-merce had arisen concerning the representation of employees of Oakesand Burger Co., Cattaraugus, New York, herein called the Company,the National Labor Relations Board provided for an appropriatehearing upon due notice before Peter J. Crotty, Trial Examiner.Said hearing was held at Gowanda, New York, on September 22, 1943.The Company and the Union appeared, participated, and were af-forded full opportunity to be heard, to examine and cross-examinewitnesses, and to introduce evidence bearing on the issues.At thehearing, the Company, in substance, moved to dismiss the petition.For reasons indicated below, the motion is denied.The Trial Exam-iner's rulings made at the hearing are free from prejudicial error andare hereby affirmed.Opportunity was afforded all parties to filebriefs with the Board.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESSOF THE COMPANYOakes and Burger Co. is a New York corporation engaged at itsCattaraugus, New York, plant in the manufacture of sheet metal milkand dairy equipment.The value of raw materials shipped to thisplant during the 12-month period ending August 31, 1943, was ap-53 N. L. R. B., No. 22.103 104DECISIONS OF NATIONAL LABOR RELATIONS BOARDproximately $60,000, about 75 percent of which was shipped from,points outside the State of New York.During the same period theCompany manufactured finished products of the approximate valueof $400,000, about 60 percent of which was sold and shipped to pointsoutside the State of New York.The Company admits' for the purpose of this proceeding, that itis engaged in commerce within the meaning of the National LaborRelations Act.II.THE ORGANIZATIONINVOLVEDUnited Steelworkers of America,is a labor organization affiliatedwiththe Congress of Industrial Organizations,admitting to member-ship employees of the Company.III.THEQUESTION CONCERNING REPRESENTATIONOn April 20, 1943, the Union lost a consent election in which itsname was the only one on the ballot, by a vote of 33 to 28.On August23,4943 the Union filed the petition in the present proceeding.TheCompany contends that the petition is untimely, because approxi-mately only 4 months have elapsed since the consent election.We findno merit in this contention.The Union appears to have been desig-nated since the consent election by approximately 75 percent of theemployees in the appropriate unit, a showing which is substantiallybetter than that made in the consent election.'A statement of a Field Examiner of the Board, introduced in evi-dence at the hearing, indicates that the Union represents a substantialnumber of employees in the unit hereinafter found to be appropriate.2We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within themeaningof Section 9 (c) and Section 2 (6) and(7) of the Act.IV.THE APPROPRIATE UNITWe find, in substantial agreement with a stipulation of the parties,that all production and maintenance employees of the Company, in-cluding watchmen, stock clerks, and firemen, but excluding clerical em-ployees, engineers, and any supervisory employees with authority to'hire, promote, discharge, discipline, or otherwise effect changes in the'CfMatter of Southport Petroleum Company of Delaware39 N L R B 257:Matte?of Automatic Products Company,40 N. L. If. B. 941; andMatter of GeneralAircraftCorporation,49 N. L R B 916'The Field Examiner reported that the Union submitted 51 authorization cards, alldated in August 1943,and all bearing apparently genuine original signatures of personswhose names appear on the Company's pay roll of August 18,,, 1943,which contains thenames of 63 persons in the hppropriate unit. /OAKES AND BURGER CO.105status of employees or effectively recommend such action,3 constitutea unit appropriate for the purposes of collective bargaining within themeaning of Section 9 (b) of the Act.V. THE DETERMINATIONOF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot anlongmthe em-ployees in the appropriate unit who were employed during the pay-roll period immediately preceding the date of the Direction of Electionherein, subject to the limitations and additions set forth in the Direc-tion.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, and pursuant to Article III, Section 9, of National LaborRelations Board Rules and Regulations-Series 2, as amended, it ishereby/DIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Oakes and BurgerCo., Cattaraugus, New York, an election by secret ballot shall be con-ducted as early as possible, but not later than thirty (30) days fromthe date of this Direction, under the direction and supervision of theRegional Director for the Third Region, acting in this matter asagent for the National Labor Relations Board, and subject to ArticleIII, Sections 10 and 11, of said Rules and Regulations, among the em-ployees in the unit found appropriate in Section IV, above, who wereemployed during the pay-roll period immediately preceding the dateof this Direction, including employees who did not work during-saidpay-roll period because they were ill or on vacation or temporarily laidoff, and including employees in the armed forces of the United Stateswho present themselves in person at the polls, but excluding thoseemployees who have since quit or been discharged for cause and havenot been rehired or reinstated prior to the date of the election, to deter-mine whether or not they desire to be represented by United Steel-workers of America, affiliated with the Congress of Industrial Organ-izations, for the purposes of collective bargaining.MR. GERARD D. REmLY took no part in the consideration of the aboveDecision and Direction of Election.8The parties agreed that three so-calledworking foremen should be included.Therecord shows that they do not have or exercise the supervisory authority set forthabove.They are therefore deemed included in the unit